Citation Nr: 1716228	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  09-17 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received with respect to the claim of service connection for an acquired psychiatric disorder.

2. Service connection for an acquired psychiatric disorder.

3. Service connection for a left knee disability.

4. Service connection for a right knee disability.

5. Entitlement to ratings in excess of 10 percent from May 22, 2006 and 20 percent from October 13, 2009 for hemorrhoids.

6. Entitlement to a rating in excess of 20 percent for rheumatoid arthritis and limitation of motion of the hands.

7. Entitlement to a compensable rating for limitation of right leg/thigh motion.

8. Entitlement to a rating in excess of 10 percent for residuals of a right iliac crest fracture.

9. Entitlement to a rating in excess of 20 percent for left leg peripheral vascular disease (PVD).

10. Entitlement to service connection for hypertension.

11. Entitlement to service connection for diabetes mellitus

12. Entitlement to service connection for erectile dysfunction.

13. Enitlement to a rating in excess of 10 percent for facial scars.

14. Entitlement to a compensable rating for arthritis of the left little finger.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1973 to June 1974, November 1981 to January 1990, and October 1995 to April 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2005, April 2006, February 2012, September 2013, and October 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board previously considered the knee and hemorrhoid claims, denying an increased rating for hemorrhoids in July 2014.  The Veteran appealed that denial to the Court of Appeals for Veterans' Claims (Court), who returned the appeal to the Board based on a joint motion for remand in April 2015.  The Veteran testified regarding these claims in an October 2009 hearing with a judge who is no longer at the Board.  He was informed of this and in June 2015 correspondence waived his right to another hearing.  

During the pendency of the Veteran's claims for increased ratings, the RO granted compensation based on total disability for individual unemployability (TDIU) beginning November 3, 2012, the date that the Veteran stopped working.  He has not claimed entitlement to TDIU prior to this date; therefore, the benefit sought was fully granted and is no longer on appeal.  

The issues of service connection for a psychiatric disorder, hypertension, diabetes, and erectile dysfunction and increased ratings for hand, right shoulder, right thigh limitation, right iliac crest, left little finger, and facial scars are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. The claim of service connection for posttraumatic stress disorder (PTSD), an acquired psychiatric disorder, was denied in a June 2008 decision by the RO; the Veteran did not appeal and new and material evidence was not received within one year.

2. The Veteran has since submitted new and material evidence relating to his psychiatric claim.

3. The weight of the evidence is against finding chronic knee disability beginning in service or any relationship between the knee disabilities and service-connected feet, ankle, or hip disabilities.

4. Prior to October 13, 2009, the weight of the evidence is against finding that the Veteran's hemorrhoids had fissures or persistent bleeding and secondary anemia or constant slight or occasionally moderate anal leakage.

5. After October 13, 2009, the evidence shows occasional moderate anal leakage but no anemia or fissures and no evidence of involuntary bowel movements.

6. The evidence shows aching and fatigue, use of compression hosiery, intermittent edema, and constant pain at rest in the left leg but not persistent or board-like edema, stasis pigmentation, eczema, ulceration, or subcutaneous induration.


CONCLUSIONS OF LAW

1. The June 2008 RO denial of service connection for PTSD became final, but new and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2016).

2. The criteria for service connection for left and right knee disabilities have not been met.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

3. The criteria for ratings in excess of 10 percent from May 22, 2006 and 20 percent from October 13, 2009 for hemorrhoids have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.114, Diagnostic Codes 7336 (2016).

4.  The criteria for a separate 10 percent rating for occasional moderate fecal leakage have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.114, Diagnostic Code 7332 (2016).

5. The criteria for a rating in excess of 20 percent for left leg PVD have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7120 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In January 2005, July 2005, and May 2013, prior to adjudication of his claims, the RO sent the Veteran letters providing notice that satisfied the requirements of the VCAA. These letters explained the criteria for establishing service connection and how disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.    

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, available medical records have been obtained and considered, including Social Security records.  A November 2015 VA treating provider noted that the Veteran was seeing an outside vein specialist.  Those records do not appear in the claims file.  However, the provider noted the Veteran had no significant change to his overall condition.  Based on this finding, remand for these records would not assist the Veteran in proving his claim for an increased rating for left leg PVD and would only cause unnecessary delay.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (stating that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The Board further notes that the Veteran's attorney corresponded with the Board in March 2017 indicating they had submitted all evidence and requesting the Board make a decision on the appeals as soon as possible.  

VA provided examinations with respect to the left leg PVD, hemorrhoid, and knee claims in April 2008, May 2008, January 2011, September 2013, and October 2016.  The October 2016 VA examination and opinions are adequate for the knee claims, because the examiner considered all the evidence of record, discussed medical literature, and supported conclusions with detailed rationale.  The examinations of the left leg and hemorrhoids are adequate because the examiners recorded subject complaints and objective testing and addressed the rating criteria.  VA treatment records chronical continued symptoms such that new examinations would not provide additional evidence.  Pursuant to Board remands, the AOJ requested that the Veteran identify sources of treatment and obtained new VA treatment records and the October 2016 examinations.  As such, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. New and Material Evidence
 
Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending.  38 C.F.R. § 3.156(b).

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The RO issued a rating decision in June 2008 denying the Veteran's claim of service connection for PTSD.  The RO found that the Veteran did not have a diagnosis of PTSD and there was no evidence to link his diagnosed adjustment disorder to service.  The Veteran was informed of his right to appeal but did not do so.  Furthermore, new and material evidence was not received within one year of the rating decision.  Therefore, the June 2008 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104; 20.202.

Since the last final denial, the Veteran submitted a June 2013 letter from his wife in which she explained his experienced increased frustration and depression because of the medication he takes for his service-connected feet, legs, hands, and shoulders.  The wife further stated that the Veteran was unable to participate in certain activities and had been forced to retire from his job.  VA treatment records from 2014, 2015, and 2016 show diagnosis of adjustment disorder.  Service connection may be granted for a mental health disability if the evidence shows that the disability was caused or worsened by a service-connected disability, such as the Veteran's feet, legs, hands, and shoulders.  See 38 C.F.R. § 3.310.  This evidence of a potential connection between the Veteran's mental health and his service-connected disabilities had not previously been considered and relates to the unestablished fact of nexus or causation.  As such, the record contains new and material evidence to reopen the previously denied claim of service connection for an acquired psychiatric disorder.  See 38 C.F.R. § 3.156(a).  

III. Service connection

The Veteran contends that his bilateral knee disabilities began in service or alternatively are due to his service-connected feet, ankle, and hip disabilities.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

Certain chronic diseases will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. § 3.307.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1101 may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.307, 3.309.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses but not to diagnose a complex disability, such as arthritis, as this requires specialized medical knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  

The Board has reviewed the record and finds that the criteria for service connection for left and right knee disabilities have not been met.  See 38 C.F.R. § 3.303.

First, the evidence shows current disabilities.  VA treatment records, including diagnostic reports, show bilateral knee degenerative joint disease (arthritis).  The VA examiner in October 2016 also diagnosed bilateral degenerative joint disease.

The weight of the evidence is against finding an in-service injury or event leading to the current knee arthritis.  Service treatment records show the Veteran was involved in a motor vehicle accident in March 1983 where he was thrown out of the vehicle and sustained multiple injuries, including to the lower extremities.  During the Board hearing and in a November 2010 statement, the Veteran reported the degeneration in his knees could have occurred due to repeated stooping, crawling, and moving up and down off trucks as a mechanic in service or physical training in combat boots.  He noted that he did not go to sick call for all the pains he experienced but did wear a knee brace and ace bandage for a week.  The Veteran also mentioned the motor vehicle accident as a potential cause of his knee disability.  During the January 2011 examination, he reported falling and hurting his knees in 1982 and then falling off a tank and landing on both knees in Cairo in 1988 or 89.  

Service treatment records are silent for any right knee complaints or treatment and show only one incident of left knee treatment in July 1973.  The Veteran complained of left knee pain with a history of crepitus.  He had normal range of motion and the clinical impression was muscle strain.  Service treatment records show no continuous problems with the left knee.  Examinations and reports of medical history in June 1974, March 1985, September 1988, and January 1990 found normal knees and show no complaints of knee problems.  The Veteran had a VA examination in October 1994 where he complained of pain in his hands, shoulders, and right iliac crest but made no mention of his knees.  Similarly, a March 1990 VA examination and medical history and February 1995 reserve service examination have no note of knee problems.        

In a February 2002 examination for arthritis in his hands, the Veteran reported that other joints, including his knees, were affected and the examiner observed him wearing a knee brace.  This appears to be the first report of knee joint pain.  Treatment records and lay statements clearly establish that the Veteran injured his right knee in April 2005 while working as a police officer for VA.  He had ligament tears.  During treatment for this injury, the Veteran was also diagnosed with arthritis in both knees.  At the April 2008 examination, the Veteran reported that the first time he had problems with his right knee was in April 2005 when he twisted it while running after a person at work and at that same time, he was told he had some left knee problems.  Later, during the January 2011 examination, the Veteran reported problems with his knees began in service.  Finally, at the October 2016 examination, the Veteran reported his knee problems started after the motor vehicle accident in 1983.    

The Board does not doubt that the Veteran experienced falls and had pain in his knees during service.  Indeed, the July 1973 record shows a left knee muscle strain.  The crux of the issue is whether there was any in-service incurrence capable of leading to the current arthritis.  The weight of the evidence suggests otherwise.  Throughout the claims period, the Veteran has reported different onsets for his bilateral knee symptoms.  In the 2008 examination, the Veteran reported not having trouble in his knees prior to the 2005 accident but realizing he had underlying arthritis.  Treatment records from the 2005 accident do not show any history of knee problems.  In statements in 2009 and 2010, he continued to acknowledge that the 2005 injury was not service-related but speculated that the underlying arthritis could be related to repeated wear and tear during service.  In the 2011 and 2016 examinations, the Veteran began reporting that his knee problems began in service. 

The inconsistencies in his statements, as discussed above, render the Veteran's reports of onset less probative.  The April 2008 examination and 2005 treatment records provide the most credible evidence as they were created closer in time to service and prior to the claims process.  Treatment records support the idea that chronic knee symptoms began in the early 2000s.  During examinations and evaluations in the 1990s, the Veteran reported many other ailments but never mentioned knee problems.  He endorsed multiple joint pains, including his knees, in 2002 and was first diagnosed with arthritis in 2005.  X-ray reports from January 2011 and March 2016 indicate that knee arthritis was mild.  The Board is further persuaded by the fact that the Veteran successfully worked as a police and corrections officer for years after service.  

Moreover, the October 2016 examiner explained that the April 2005 and March 2016 x-rays were consistent with osteoarthritis, or aged-related arthritis, in that there were mild bilateral degenerative processes.  The examiner opined that the risk factors of age, being overweight, and running were more likely the cause of the Veteran's knee disabilities.  The January 2011 and April 2008 examiners did not provide sufficient conclusions or supporting rationale to make their opinions probative to the Board.  The Board notes that arthritis is considered a chronic disease under 38 C.F.R. § 3.309.  However, there is no record of arthritis within a year of separation.  As discussed above, the Board finds the inconsistencies in the Veteran's reports of the onset of knee symptoms, along with corresponding medical evidence, do not establish continuity of knee symptomatology for the principles of 38 U.S.C.A. § 1101 and Walker, 708 F.3d at 1331 to apply.  

To address the Veteran's secondary claim, he is service-connected for flat feet, vascular disease in his left leg, left and right ankle fractures, and right iliac crest fracture with limitation of thigh flexion.  Many of these disabilities are related to the 1983 motor vehicle accident.  The Veteran asserts that his knee disabilities could be due to overcompensation for injuries from the accident.  Per June 2013 correspondence, the Veteran had been told by Dr. Martinez that his other service-connected injuries of the feet, ankles, and iliac crest contributed to his knee problems.  After a review of VA records, the Board identified multiple sources of treatment from Dr. Martinez but was unable to find any documented opinion on the cause or aggravation of the knee disabilities.  

The October 2016 examiner opined that the knee disabilities were less likely than not due to or aggravated by the serve-connected disabilities.  He provided a thorough discussion of medical literature and explained that a finding that an injury to one joint could have any significant impact on another would require objective evidence of significant limb length discrepancy of more than four or five centimeters or significant major muscle or nerve damage causing partial or complete paralysis of the damaged part.  The Veteran's disabilities did not fit such scenarios.  The examiner explained that based on current medical literature, the degenerative joint disease of the Veteran's knees is more likely due to the expected aging process as commonly seen at this Veteran's age group.  The Veteran's age-related arthritis was likely accelerated by mechanical stress from work as a law enforcement officer at VA.  The examiner also noted the bilateral symmetrical changes are supportive of age-related, rather than traumatic, causes.  

The Board understands the Veteran's contentions, but neither the Board nor the Veteran is competent to determine the cause of his arthritis.  The determination relies on medical evidence.  The most probative medical opinion of record comes from the October 2016 examination.  As such, the evidence is against finding a causal relationship or aggravation from the service-connected disabilities.  Service connection for the left and right knee disabilities is not warranted.  See 38 C.F.R. §§ 3.102, 3.303.

IV. Rating Analysis

The Veteran contends that his hemorrhoid and left leg PVD disabilities should be rated higher than the evaluations assigned by the AOJ.  The Board notes that the Veteran's combined disability rating has been 100 percent since August 14, 2012, he has been granted compensation based on TDIU, and he receives special monthly compensation under 38 U.S.C.A. § 1114(s).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings. Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

The Veteran is competent to report symptoms and experiences observable by his senses but not to make determinations that require specialized medical knowledge and training.  See Jandreau, 492 F.3d at 1377.


Hemorrhoids

The Veteran's hemorrhoids have been rated 10 and 20 percent pursuant to 38 C.F.R. § 4.114, DC 7336.  Under Diagnostic Code (DC) 7336, a 10 percent rating is warranted where the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  The maximum, 20 percent rating is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  The Veteran contends that his hemorrhoids cause anal leakage and he should be rated under Diagnostic Code 7332 for rectum and anus impairment of sphincter control.  38 C.F.R. § 4.114.  The Court remanded the Veteran's case to the Board for consideration of Diagnostic Code 7332.

Diagnostic Code 7332 provides for a noncompensable rating for slight leakage, a 10 percent rating for constant slight or occasional moderate leakage, a 30 percent rating for occasional involuntary bowel movements necessitating wearing of pad, a 60 percent rating for extensive leakage and fairly frequent involuntary bowel movements, and a 100 percent rating for complete loss of sphincter control.  38 C.F.R. § 4.114.

The Board has reviewed the record and finds that criteria for ratings in excess of 10 percent from May 22, 2006 and 20 percent from October 13, 2009 for hemorrhoids have not been met.  See 38 C.F.R. § 4.114, DC 7332, 7336.

Prior to October 13, 2009, the weight of the evidence is against finding that the Veteran's hemorrhoids were manifested by fissures or persistent bleeding and secondary anemia.  A May 22, 2006 treatment record notes large external, very painful hemorrhoids with bleeding after every bowel movement.  During the May 2008 examination, the Veteran reported bleeding and using preparation H, Tucks pads, and stool softeners.  The examiner recorded rectum skin tags around the rectal orifice that were moderately larger, no active or bleeding hemorrhoid outside the rectum, no fissures or thrombosed hemorrhoids, and no ulcers.  June 2009 treatment records show recurrent irritation and bleeding with hemorrhoids out most of the time.  A July 2009 colonoscopy report notes medium-sized internal hemorrhoids found in the rectum, not bleeding.

Based on the evidence, the Veteran did not have any fissures or persistent bleeding with anemia.  The examiner specifically found no fissures or active bleeding at the time of the examination.  Treatment records note bleeding but no discussion of anemia or fissures secondary to hemorrhoids.  Without such evidence, the Veteran did not meet the criteria for a rating in excess of 10 percent for hemorrhoids under Diagnostic Code 7336 for the period prior to October 13, 2009.  See 38 C.F.R. § 4.114.

As noted, beginning on October 13, 2009, the Veteran was awarded the maximum, 20 percent rating under Diagnostic Code 7336.  He requests additional ratings under Diagnostic Code 7332 for anal leakage.

Prior to October 13, 2009, the evidence does not support a separate rating for anal leakage under Diagnostic Code 7332.  The May 2006 treating provider noted good sphincter tone.  While the Veteran reported using Tucks pads in the May 2008 examination, he did not report anal leakage but did report bleeding.  The examiner recorded rectal sphincter tone appearing normal and no leakage or incontinence.  Treatment records do not show any anal leakage during that time.  In the 2016 examination, the Veteran reported anal leakage after the 2009 surgery.  Indeed, the Veteran had normal sphincter tone and reported using medicated, cooling Tucks pads, not absorbent pads or diapers.  The evidence does not show anal leakage prior to October 13, 2009 for a separate rating under Diagnostic Code 7332.  See 38 C.F.R. § 4.114.

After October 13, 2009, a 20 percent evaluation is in effect.  The Board finds that from May 21, 2012, the date of receipt of correspondence describing fecal leakage, a separate 10 percent rating is warranted under Diagnostic Code 7332.  Indeed, this symptom is distinct from those listed under Diagnostic Code 7336.  Such 10 percent rating accounts for constant slight or occasional moderate leakage.  The next-higher 30 percent evaluation is not warranted as the evidence fails to show involuntary bowel movements.  Additionally, because moderate leakage is not shown to be constant, a 30 percent rating under Diagnostic Code 7333 is not for application.  Further in this regard, while the May 2012 does describe constant leakage for years, the totality of the record suggests otherwise.  Indeed, during the Board hearing, the Veteran reported bleeding and using creams.  He had just undergone hemorrhoidectomy surgery and did not report experiencing anal leakage at the time of the hearing.  An October 2010 treatment note shows complaints of inflammation and intermittent bleeding of hemorrhoids but the Veteran was unable to quantify the amount of bleeding.  He reported frequent rectal bleeding, itching, burning, diarrhea, difficulty passing stool, pain, tenderness, and swelling during the January 2011 examination.  The examiner noted hemorrhoidal skin tags, no fistula, no impaired sphincter, no fecal incontinence, but fecal discharge occasionally.  

Based on the evidence, from October 13, 2009, the Veteran's hemorrhoid disability has been rated at 20 percent disabling.  A separate 10 percent rating under Diagnostic Code 7332 is deemed warranted but not a 30 percent rating under Diagnostic Code 7333 as the evidence is against a finding of constant moderate leakage.  

The Board considered all potentially applicable Diagnostic Codes in accordance with Schafrath, 1 Vet. App. at 589.  As discussed above, the evidence does not show hemorrhoid symptoms that could be rated higher under another Diagnostic Code.  See 38 C.F.R. § 4.114.  The evidence shows generally the same hemorrhoid symptoms during the staged rating periods such that additional staged ratings are not appropriate.  See Hart, 21 Vet. App. at 509-10.

Left leg PVD

The Veteran's left leg PVD is rated 20 percent disabling under Diagnostic Code 7120 for varicose veins.  Diagnostic Code 7120 allows for a 20 percent rating for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating requires persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration, a 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration, and a 100 percent rating requires the following findings attributed to the effects of varicose veins: massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, DC 7120.

After a review of the record, the Board finds that the criteria for a rating in excess of 20 percent for left leg PVD have not been met.  See 38 C.F.R. § 4.104, DC 7120.

The evidence shows aching and fatigue, use of compression hosiery, intermittent edema, and constant pain at rest in the left leg but not persistent or board-like edema, stasis pigmentation, eczema, ulceration, or subcutaneous induration.  In June 2013 correspondence, the Veteran reported taking medication, and wearing compression stockings for many years.  He had swelling and pain all the time that made walking, bending, stooping, and use of stairs very difficult.  The Veteran's wife wrote that he had daily frustrations and pain, difficulty walking, bending, and doing simple choirs, and could not play sports.  See June 2013 statement.  July 2013 treatment shows calf pain and heaviness after walking two blocks; the provider prescribed elevation periodically throughout the day, compression stockings, and skin moisturizer.  The September 2013 examiner recorded aching and fatigue after prolonged standing or walking, symptoms relieved by compression hosiery, intermittent edema, constant pain at rest, calf heaviness, claudication on walking between 25 and 100 yards on a level grade, and diminished peripheral pulses.  The left ankle/brachial index was normal.

During February 2015 treatment, the Veteran complained of increasing symptoms of lower extremity discomfort from varicose veins.  The Veteran was encouraged to improve his symptoms with smoking cessation, leg elevation, compression stockings, and anti-platelet agents, but he was not a candidate for surgery because he did not have any non-healing ulcers or persistent bleeding.  See VVA 251.  A May 2015 treatment record shows a plan to adjust pressure stockings and no evidence of nonhealing ulcers or persistent bleeding.  See VVA pg. 186.  An October 2015 nursing note gave the following recommendations to the Veteran for his venous insufficiency symptoms without vein inflammation or skin ulceration: intermittent elevation (3 to 4 times daily), compression hose therapy, and good skin care.  See VVA pg. 123.  A November 2015 treatment record notes that the Veteran reported ongoing issues with his varicose veins.  See VVA pg. 5.  He saw a vein specialist who recommended conservative management but no surgical intervention.  The provider found that he had no significant change to his overall condition and was doing very well with control of his blood pressure and diabetes.  The assessment was vascular insufficiency with ankle-brachial index within acceptable range and essentially normal on the left lower extremity.    

There is no evidence that the Veteran's left leg PVD causes persistent or board-like edema, stasis pigmentation, eczema, ulceration, or subcutaneous induration.  The examiner and providers noted constant edema that could be relieved, perhaps incompletely, by elevation and compression hosiery.  The edema caused swelling and pain made walking, bending, stooping, use of stairs, and chores very difficult and prevented sports.  The Veteran also had constant pain at rest and calf heaviness, claudication.  The September 2013 examiner noted diminished peripheral pulses but November 2015 treatment shows essentially normal ankle-brachial index on the left leg.  The Board appreciates that the Veteran's edema caused pain and functional difficulty; however, those symptoms have been compensated by the 20 percent rating assigned.  The evidence does not show the other symptoms required for a higher rating under Diagnostic Code 7120.  See 38 C.F.R. § 4.014.  Treatment records and examinations are silent for eczema, stasis pigmentation, and subcutaneous induration.  Treatment records continuously note the Veteran's venous insufficiency was without ulceration.  Without such showings, the Veteran's left leg PVD does not meet the criteria for a 40, 60, or 100 percent rating.  See 38 C.F.R. § 4.104, DC 7120.              

Regarding the scars related to the Veteran's vein stripping, the September 2013 examiner found they were not painful, unstable, or at least 39 square centimeters.  The Veteran has not reported anything to the contrary. Therefore, a separate rating for the scars is not appropriate.  See 38 C.F.R. § 4.118, DC 7801, 7804.

The Board considered all potentially applicable Diagnostic Codes in accordance with Schafrath, 1 Vet. App. at 589; however, the evidence does not show left leg PVD symptoms that could be rated higher under another Diagnostic Code.  See 38 C.F.R. § 4.104.  The evidence shows generally the same left leg PVD symptoms throughout the period on appeal such that staged ratings are not appropriate.  See Hart, 21 Vet. App. at 509-10.

Extra-schedular Considerations

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's hemorrhoid and left leg PVD disabilities are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address frequency, protrusion, and bleeding associated with hemorrhoids and venous pain, edema, and treatment with compression hose and elevation.  The Veteran's reports of anal leakage have been considered but are not separately compensable.  The Board also considered reports of functional impairment from leg edema.  He did not report any other symptoms of these disabilities.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been attributed to a specific service-connected disability or a non-service connected condition.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for an acquired psychiatric disorder is granted.

Service connection for left knee disability is denied.

Service connection for right knee disability is denied.

Ratings in excess of 10 percent from May 22, 2006 and 20 percent from October 13, 2009 for hemorrhoids are denied.

From May 21, 2012, a separate 10 percent rating for occasional moderate fecal leakage is granted.

A rating in excess of 20 percent for left leg PVD is denied.


REMAND

Regarding the claims of service connection for hypertension, diabetes mellitus, and erectile dysfunction, and increased evaluations for facial scars and arthritis of the left little finger, the Board previously found in the October 2015 remand that the Veteran filed a notice of disagreement.  Because the Veteran's appeal went to the Court, it appears the AOJ was not aware of the request to issue a statement of the case (SOC) on those issues.  The Board has no discretion, and those issues must be remanded for such a purpose.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Additional development is needed regarding the Veteran's psychiatric, hands, right thigh and iliac crest, and right shoulder claims.  Regarding the psychiatric claim, VA treatment records show diagnosis of adjustment disorder throughout 2014, 2015, and 2016.  A VA examiner in April 2015 found that the Veteran did not meet the diagnostic criteria for PTSD but suffered from adjustment disorder with depressed mood.  See Virtual VA for records.  The April 2015 examination does not contain an opinion on service-connection for adjustment disorder.  The AOJ should obtain such an opinion.

For the other claims, during the pendency of the appeal, the Court issued a decision that added additional requirements for an adequate examination of disabilities based on limitation of motion.  In Correia v. McDonald, the Court held that an examination for the disabilities rated based on limitation of motion, like the hips, shoulders, and hands, should consider active and passive motion, in weight-bearing and nonweight-bearing, and with the range of the opposite joint.  28 Vet. App. 158, 169-70 (2016).  The examinations of record from January 2012, September 2013, and September 2014 do not address these additional factors.  As such, the case must be remanded to obtain measurements in accordance with the Court's ruling.  Additionally, a new hand examination is necessary because the evidence suggests that disability may have worsened since the prior examination; a September 2014 examination for the left hand showed additional limitation in range of finger motion but did not evaluate the right hand.  The AOJ should also obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Readjudicate the appeal on the issues of service connection for hypertension, diabetes mellitus, and erectile dysfunction, and increased evaluations for facial scars and arthritis of the left little finger and issue an SOC.  All evidence of record should be considered.  See 38 C.F.R. §§ 19.29-19.30; see also Manlincon, 12 Vet. App. at 240.  Further, advise the Veteran that a substantive appeal has not been received concerning these issues, and of the requirements for submitting an adequate and timely substantive appeal, as noted in 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).

2. Obtain and associate with the claims file any outstanding VA treatment records.

3. Then, request an opinion from the April 2015 mental health examiner, or another appropriate examiner if that examiner in unavailable.  The examiner should review the claims file and provide opinions on the following:

a. Is any mental health disability, including adjustment disorder, at least as likely as not related to in-service motor vehicle accident or any other stressor reported during the April 2015 examination?

b. Is any mental health disability diagnosed since 2014, including adjustment disorder, at least as likely as not caused by the Veteran's service-connected disabilities?

c. Is any mental health disability, including adjustment disorder, at least as likely as not aggravated beyond the natural progression by the Veteran's service-connected disabilities?

If aggravation is found, please provide a baseline level of disability prior to aggravation.

Please consider all lay and medical evidence, including the Veteran's wife's statement that he becomes more frustrated and depressed due to medications and limitation of activities from his service-connected disabilities.

Provide rationale for any conclusions given.  

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

4. After completing (1) above, schedule the Veteran for examinations for his hands, right shoulder, and right thigh and hip.  The examiner should measure and record all subjective complaints and objective findings, review the claims file, and address the following:

a. Test both hip joints, addressing pain on both passive and active motion and on both weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

b. Test both shoulder joints, addressing pain on both passive and active motion and on both weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

c. Test both hands, addressing pain on both passive and active motion and on both weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

d. Review the prior VA examinations in January 2012, September 2013, and September 2014.  Explain whether the above tests would be largely similar if conducted at those times and if not, how they would have differed.  If there is a limit to how far back in time such retroactive evaluations would be valid, please state so and explain.  

If any requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

5. Issue a supplemental statement of the case with consideration of all relevant evidence and return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


